Citation Nr: 1546256	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the Appellant's discharge on July 25, 2008, is considered a bar to payment of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Appellant had active military service from January 2004 to July 2008 when he received a bad conduct discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO in Montgomery, Alabama.  The Appellant testified before the undersigned at an August 2015 Travel Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that he had honorable active service through October 11, 2006.  Thereafter, he maintains that he reenlisted, and ultimately received a bad conduct discharge for this additional period of service.

The evidence of record includes a DD Form 214, which shows that the Veteran entered active duty on January 5, 2004, and separated from service on July 25, 2008, with a bad conduct discharge.  The evidence of record also includes a March 2010 letter from the Army Review Board Agency, Department of the Army, which was apparently issued in response to the Appellant's request for a DD Form 214 showing that he had honorable service from January 5, 2004, to October 11, 2006.  The letter states (in pertinent part) that:

a review of your DD Form 214 and your personnel record show you were properly discharged and your DD Form 214 ending July 25, 2008, correctly reflects your continuous honorable active service.  

As a matter of information the DD Form 214 is issued to capture information associated with an individual period of active Federal service and is issued only when an individual is released or discharged from active duty.  Nevertheless your final DD Form 214 for the period being January 5, 2004 and ending July 25, 2008 is properly prepared and it correctly reflects your continuous honorable active service.  Accordingly there is no basis to correct your records as requested.

The evidence is contradictory; therefore, clarification of the character of the Appellant's service is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the Department of the Army as to the character of the Appellant's service.  In particular, the March 2010 letter from the Department of the Army should be reconciled with the Appellant's DD Form 214.  All outstanding service personnel records, if any, should be associated with the claims file. 

2.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




